Citation Nr: 1817025	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection to a right knee disability.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active from January to September 1980.  He also had a period of active duty for training from August 1976 to January 1977 while serving in the Pennsylvania Army National Guard.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania. 

The Board initially denied the Veteran's claim for service connection for his right knee disability in September 1993.  When the Veteran failed to timely file an appeal, the matter became final.  The claim was ultimately reopened by an August 2009 rating decision but remained denied.  It was later remanded by the Board in October 2013 for further development.  

The Veteran testified before the Board at a videoconference hearing in March 2013.  A copy of the transcript is associated with the claims file.  In September 2013, the Veteran testified at a Board hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  Unfortunately, the Veterans Law Judge who conducted that hearing has since retired from the Board.  In November 2017, the Board notified the Veteran of this fact and gave him an opportunity to testify at another hearing, but the Veteran declined, indicating that he did not desire another hearing and requesting that a decision be made on the evidence of record. 


FINDINGS OF FACT

The weight of the competent and credible evidence of record is against a finding that the right knee disability began during the Veteran's military service, was caused by his service, had onset within a year of his service, has been continuous since service, or was caused or aggravated by an service connected disability.  


CONCLUSION OF LAW

The criteria for a service connection for a right knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, social security administration records, and VA treatment records have been obtained.   The Veteran was also offered an opportunity to testify before the Board, to which he did in March 2013.  

The Veteran was also provided with VA examinations in connection to his claim.  Generally, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The representative did argue that the examiners should have addressed the question of whether the Veteran's knee disability was caused or aggravated by his service connected left ankle disability.  The Board did give some thought to this request, but ultimately there is no medical suggestion that the knee disability even might be caused or aggravated by his left ankle disability.  As such, the Board does not believe this question needs addressing.  

The U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim. Essentially, beyond the representatives statements, no evidence is of record to suggest that the Veteran's left ankle disability either caused or aggravated his right knee disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

The Veteran asserts that he had sustained a left ankle injury and a hyperextended right knee in 1980 while playing softball in service.  Service treatment records dated June 1980 indicate treatment for a left ankle swelling and sprain at an outpatient clinic.  An injury to the knee was also noted, however, it was unclear as to whether the injury pertained to the left or right knee.  There was also a note indicating an open laceration, deformity, or pain, preventing weight bearing or normal motion.  It was also unclear as to where the laceration was located.  

After separating from service, a November 1988 treatment recorded showed that the Veteran complained of knee pain.  Then, in a May 1989 VA treatment record, the Veteran reported having been struck by a motor vehicle the previous week, causing a laceration of the right knee.  A June 1989 treatment record reflects that the Veteran had pain in the right knee secondary to an earlier motor vehicle accident.  In an October 1989 treatment record, the Veteran complained of knee pain which he claimed had existed since 1980.  An MRI conducted that month showed a lateral meniscus tear with cystic degeneration.  The results ruled out a meniscal ligamentous injury.  The physician noted a globular area of increased signal consistent with cystic change.  The medial meniscus was intact.  The anterior and posterior cruciate ligaments were intact.  The Veteran ultimately underwent an arthroscopy of the right knee to address the meniscus tear in June 1997.  

A March 1990 treatment record noted a right knee ache, which was reportedly 'weather related.'  Shortly after, the Veteran returned for treatment after falling off his bike and hitting the pavement.  He reported pain and swelling from his right knee down to his foot.  

There was also a notation of a 'torn meniscus' in October 1990.  However, the circumstances surrounding that injury were unclear.  Then, in a February 1994 treatment record, the Veteran reported having injured his right knee playing football in service.  The Veteran later clarified in a January 2010 statement, reporting having initially injuring the right knee playing softball later compounded the injury playing football.  

It has also been noted in a December 1994 VA treatment record that the Veteran complained of right knee pain following an injury to his right knee working on a roof, during which he heard a popping sound in the knee at the time of the injury.  

Based on the May 2009 VA examination of the Veteran's right knee, the examiner diagnosed the Veteran with a right knee patellar tendonitis and recurrent right knee strain.  The Veteran told the examiner that his right knee condition started with the same injury that caused the Veteran's left ankle condition, during a softball game in 1980.  The Veteran stated that since the acute right knee injury resolved, he has had recurrent right knee pain that has worsened over the years.  The examiner also acknowledged the Veteran's arthroscopic right knee surgery in June 1997 and that the Veteran had not suffered an injury to his right knee other than the injury associated with softball in service.  The Board notes that this statement however, is inaccurate, as evidenced by prior VA treatment records.  After a physical examination, the examiner opined that the Veteran's current right knee condition was at least as likely as not secondary to the condition noted in service (i.e.  The Veteran's report of hyperextension of the right knee while playing softball.)  In his rationale, the examiner explained that the Veteran has had recurrent and persistent right knee pain with associated symptoms from the time of the right knee injury while the Veteran was in the military until the present time, with the current right knee pain in a similar location, nature, precipitating, exacerbating, and relieving factors as the right knee condition the Veteran had while in the military.  

However, RO requested a medical opinion addendum, reasoning that the May 2009 examiner did not reference the Veteran's post-service injury to his right knee.  An August 2009 medical opinion addendum was issued in support of the May 2009 examination report.  In it, the examiner noted the Veteran's several injuries to his knees including sports and motor vehicle accidents.  She opined that she was unable to determine the direct cause of the Veteran's knee condition without resorting to mere speculation.  The service injury appears to have been uncomplicated by history, but the motor vehicle accident have aggravated the condition to 'some extent.'  However, quantifying the degree of aggravation was not possible with any degree of confidence.  The rationale for this opinion was that the Veteran had recurrent and persistent right knee pain with associated symptoms from the time of the right knee injury with the current right knee pain in a similar location, and similar in nature.

In an August 2009 addendum medical opinion requested by the RO, and which was provided by a different VA clinician than the May 2009 examiner, it was noted that the Veteran had had several injuries to his knees including sports and motor vehicle accidents.  The VA clinician commented--

With this in mind, we are unable to determine the direct cause of [the Veteran's] knee condition without resorting to mere speculation.  The service injury appears to have been uncomplicated by history but the motor vehicle accidents have aggravated the conditions to some extent.  Quantifying the [degree] of [aggravation] is not possible with any degree of confidence.  

The RO requested the addendum opinion apparently due to the lack of reference by the May 2009 VA examiner of the Veteran's post-service injury to his right knee after being hit by a bus.  The Board's review of post-service VA treatment records reflects complaints by the Veteran as early as November 1988 of right knee pain.  At that time, it was noted that the Veteran had suffered a right knee injury six to eight years earlier.  Also, in a May 1989 VA treatment record, the Veteran reported having been struck by a motor vehicle the previous week, which caused a laceration of the right knee.  A June 1989 VA treatment record reflects that the Veteran had had pain in right knee secondary to a motor vehicle accident "some time ago."  An October 1989 MRI revealed a tear of the middle portion of the lateral meniscus.  It has also been noted in a December 1994 VA treatment record that the Veteran complained of right knee pain following an injury to his right knee working on a roof, during which he heard a popping sound in the knee at the time of the injury.  

The Board concluded that, based on the two conflicting VA medical opinions, that an additional medical opinion should be obtained from an examiner who has not examined the Veteran.  

The requested VA examination was provided in May 2017 VA examination, the examiner was asked to take into account the Veteran's lengthy medical history in addressing the etiology of his current right knee condition.  The examiner acknowledged the Veteran's left ankle injury in 1980 during a softball game, but noted that the Veteran was never actually evaluated or treated for a right knee injury after the game or any time during his active service.  The examiner noted that the Veteran asserted that he suffered a hyperextended right knee but the first instance of pain was reported approximately 8 years later in 1988.  He was not seen by orthopedics until 1989.  MRI results revealed a lateral meniscus tear with degeneration.  The Veteran also reported in June 1989 that his right knee pain was due to a motor vehicle accident.  After a June 1997 right knee arthroscopy, he returned to orthopedics in April 2012, where x-rays revealed minimal degenerative changes.  He received steroid injections for pain management.  The cause of the Veteran's right knee condition was not identified.  The Veteran was not seen by orthopedics again until September 2015 when he started experiencing swelling and pain after moving apartments.  A later 2016 MRI showed a meniscus tear.  He underwent another arthroscopy with partial medial and lateral meniscectomies and chondroplasty in February 2016.  

X-rays conducted during the VA examination revealed that the Veteran has moderate to severe degenerative medial joint space narrowing, which was not shown in the previous September 2015 radiographs.  The examiner opined that the Veteran's lateral or medial meniscus tear can be caused by any injury to the knee, which includes hyperextension injuries.  However, MRIs cannot indicate how long a tear has been present, thus it would be mere speculation if the meniscus tear was from the claimed in-service injury, a subsequent knee injury from the car accident (which was 9 years after the in-service injury), subsequent injuries, or just from normal wear and tear of the knee.  She added that there was no documentation of chronicity or continuity of care for any right knee conditions since separation from service until 1988.  Thus, it is less likely than not that the Veteran's right knee condition was incurred in or caused by the right knee injury in service.  

In reviewing the record, the Veteran clearly has a current disability of the right knee.  The Board acknowledges the Veteran's report of injuring his right knee in service while playing softball.  While a left ankle injury was well-documented, a notation of a knee injury was inconclusive as it did not specify which knee was injured.  Post service, the Veteran did not report a right knee symptom, notably pain, until approximately 8 years after service.  A 1989 MRI revealed a tear in the mid portion of the lateral meniscus associated with a cystic degeneration.  The physician however, did not issue an opinion as to how the cystic degeneration developed.  

While the May 2009 VA examiner opined that the Veteran's current knee disability originated from the same incident in service that caused his now service connected ankle disability, this conclusion appears to be largely based on accepting that the Veteran has experienced right knee pain ever since the accident.  However, both opinions that have been obtained since that time have been unable to reach the conclusion that the Veteran's right knee disability either began during or was otherwise caused by his military service.  

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the 2009 opinion based the conclusion that the Veteran's right knee disability was service related on the Veteran's statements that he had experienced right knee symptomatology continually since service.  However, such has not been shown in the record.  For example, in 1980, the Veteran specifically denied any knee problems on a medical history survey.  Of note, the Veteran did report several problems on the survey, suggesting that if he was in fact having knee problems, he would have mentioned it.  Moreover, the Veteran is not shown to have received any right knee treatment following service until after a motor vehicle accident in the late 1980s, approximately eight years after service. 

Because the 2009 opinion did not address these significant facts, that opinion is afforded reduced weight.

In contrast, the May 2017 VA examination report is given more probative weight as it takes into account the Veteran's various right knee injuries and the Veteran's active life style.  Additionally, the May 2017 VA examination report specifically addresses the Veteran's current meniscal tear, which was omitted in the prior VA medical opinion.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his right knee disability, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's right knee until 1989, approximately 9 years after service.  Radiological evidence first demonstrated the presence of a right knee cystic degeneration in 1989.  In fact, the Veteran had reported a potentially intervening incident involving his right knee.  The Board notes that after 1989, the Veteran began to report continued symptoms.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Additionally, the Veteran filed a claim for a left foot and ankle condition in 1981, but made no mention of any knee problems.  While not dispositive, the Board finds it would be strange if a person was willing to pursue service connected benefits, and had multiple orthopedic injuries from the same incident that they would only file for one of the disabilities.  Yet, the Veteran now claims that his right knee disability occurred in the same in-service sports accident that resulted in the ankle disability, but he only sought service connection for one in 1981.  This filing, along with the Veteran's affirmative denial of any knee problems on the medical history survey in 1980, provide substantial evidence for the conclusion that the Veteran was not having knee problems at that time.

To the extent that the Veteran believes that his right knee disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as to the etiology of a right knee disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of any lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right knee is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinion.  

While service connection may be granted for diseases such as arthritis under 38 C.F.R. §3.309(a), the disease must have manifested within one year after separation from service.  The Board finds that an arthritis disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted. 

The Veteran's representative has argued that an examination should have been provided to address the question of whether the Veteran's service connected left ankle disability either caused or aggravated his right knee disability.  However, no competent evidence has been submitted even suggesting this link.  The 2009 examiner suggested that the two disabilities arose out of the same in-service accident, but did not suggest that the ankle disability directly resulted in the knee disability.  As such, the criteria for service connection on a secondary basis have not been met.

The weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service, of which there is also no record of a diagnosis within one year of separation, and the Veteran's current right knee disorder is not proximately due to an in-service incurrence or caused or aggravated by a service connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for a disorder of right knee is denied.


ORDER

Service connection for a right knee condition is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


